DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 9/11/19 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/11/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Examiner’s Notes
	Claims 16-20 limitations “computer readable storage medium” has been interpreted as excluding transitory medium as disclosed at paragraph [0108] of the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bade et al. (US Pub No 2008/0046960) in view of Bozek et al. (US Pat No 8,478,961).

	With respect to claim 1, Bade teaches a computer-implemented method for workload relocation based on security evaluation, the method comprising: 
detecting a security incident at a first location (e.g., determining that a component at a first location has failed to meet processing requirement, which teaches a security incident ¶ 0047 Fig. 6#602); 
evaluating a risk of the security incident (e.g., evaluating the risk of failing to meet the processing requirements, typically defined in a service level agreement ¶ 0005 & 0047); 
determining a second security score within the set of security scores is a best security score among a plurality of security scores, the plurality of security scores comprising the set of security scores and the first security score (e.g., identify candidate hosts, query security policy of the candidate hosts, compare and determine a candidate host a security policy ranking ¶ 0048 & Fig. 6); and 
migrating a workload associated with the first location to a second location, wherein the second location is associated with the second security score (e.g., selecting the candidate host based on the security policy ranking, performance ranking and migrating workload to the candidate host ¶  0026 & 0048).  
Bade disclose the claimed subject matter as discussed above with regards to workload management but does not explicitly disclose  generating, for the first location, a first security score; and generating, for a set of alternative locations, a set of security scores excluding the first security score.  However, Bozek teaches generating, for the first location, a first security score (e.g., determining the source physical server cache size as a first security score @ Col. 15, lines 25-30 &  Fig. 9 #286); and generating, for a set of alternative locations, a set of security scores excluding the first security score 
The limitations of claims 11 and 16 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

Allowable Subject Matter
Claims 2-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, prior art Yojana Raut (US Pat No 9,424,152) discloses a disaster recovery failover technique of receiving score from each disaster recovery site in order to update failover priority policy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU LE/               
Primary Examiner, Art Unit 2493